UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 EDITHA LOPEZ QUIRINO,

                                        Plaintiff,                   19 Civ. 5778 (PAE)(DCF)
                        -v-
                                                                              ORDER
 THE NEW JEWISH HOME, et al.

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       On December 12, 2019, Magistrate Judge Freeman referred this matter to mediation,

Dkt. 26, after both parties expressed an interest in resolving their dispute in that manner, see

Dkts. 23 & 24. In light of this development, defendants’ motion to dismiss, Dkt. 11, is hereby

denied without prejudice. Defendants may re-file their motion if mediation proves unsuccessful.

       The Clerk of Court is respectfully directed to mail a copy of this Order to plaintiff.


       SO ORDERED.

                                                          PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: December 12, 2019
       New York, New York
